                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                           3:19-cv-12-RJC-DSC

JANE DOE, by and through her         )
Guardian ad litem Paige L. Pahlke,   )
and KAREN VAUGHN,                    )
                                     )
             Plaintiffs,             )
                                     )
       vs.                           )
                                     )                      ORDER
JAMES PAUL BLAIR, in his             )
individual capacity,                 )
                                     )
             Defendant.              )
____________________________________ )

      THIS MATTER comes before the Court on the Motion for Default Judgment

brought by Plaintiffs Jane Doe, by and through her Guardian ad litem Paige L.

Pahlke, and Karen Vaughn (“Plaintiffs”). (Doc. No. 30.)

I.    BACKGROUND

      Plaintiffs filed suit against Defendant James Paul Blair in his individual

capacity (“Defendant”) on January 8, 2019. (Doc. No. 1.) Plaintiffs served the

Summons and Complaint upon Defendant on or about January 20, 2019. (Docs.

Nos. 3, 8.) Defendant had 21 days within which to answer or otherwise respond.

Fed. R. Civ. P. 12(a)(1)(A)(i). Defendants failed to respond within this time.

Plaintiffs then requested Entry of Default on or about March 5, 2019, (Doc. No. 11),

and the Clerk entered default against Defendant on March 7, 2019. (Doc. No. 12.)

Plaintiffs have now moved for default judgment. (Doc. No. 30.)




                                          1

     Case 3:19-cv-00012-RJC-DSC Document 38 Filed 03/26/21 Page 1 of 17
II.    LEGAL STANDARD

       The entry of default judgment is governed by Rule 55 of the Federal Rules of

Civil Procedure which provides in relevant part that “[w]hen a party against whom

a judgment for affirmative relief is sought has failed to plead or otherwise defend,

and that failure is shown by affidavit or otherwise, the clerk must enter the party’s

default.” Fed. R. Civ. P. 55(a).

       Upon the entry of default, the defaulted party is deemed to have admitted all

well-pleaded allegations of fact contained in the complaint. Ryan v. Homecomings

Fin. Network, 253 F.3d 778, 780 (4th Cir. 2001); Weft, Inc. v. GC Inv. Assocs., 630

F. Supp. 1138, 1141 (E.D.N.C. 1986) (citations omitted); see also Fed. R. Civ. P.

8(b)(6) (“An allegation – other than one relating to the amount of damages – is

admitted if a responsive pleading is required and the allegation is not denied.”).

However, the defendant is not deemed to have admitted conclusions of law and the

entry of “default is not treated as an absolute confession by the defendant of his

liability and of the plaintiff’s right to recover.” Ryan, 253 F.3d at 780 (citations

omitted); see also E.E.O.C. v. Carter Behavior Health Servs., Inc., No. 4:09-cv-122-

F, 2011 WL 5325485, at *3 (E.D.N.C. Oct. 7, 2011). Rather, in determining whether

to enter judgment on the default, the court must determine whether the

well-pleaded allegations in the Complaint support the relief sought. See Ryan, 253

F.3d at 780 (citing Weft, 630 F. Supp. at 1141); DIRECTV, Inc. v. Pernites, 200 F.

App’x 257, 258 (4th Cir. 2006) (a ““defendant is not held to admit facts that are not

well-pleaded or to admit conclusions of law”“) (quoting Nishimatsu Constr. Co. v.



                                            2

      Case 3:19-cv-00012-RJC-DSC Document 38 Filed 03/26/21 Page 2 of 17
Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)); Arista Records, LLC v.

Gaines, 635 F. Supp. 2d 414, 416 (E.D.N.C. 2009); 10A Wright, Miller & Kane,

Federal Practice and Procedure § 2688 (3d ed. Supp. 2010) (“[L]iability is not

deemed established simply because of the default . . . and the court, in its discretion,

may require some proof of the facts that must be established in order to determine

liability.”).

       To that end, the Fourth Circuit has “repeatedly expressed a strong preference

that, as a general matter, defaults be avoided and that claims and defenses be

disposed of on their merits.” Colleton Preparatory Acad., Inc. v. Hoover Univ., Inc.,

616 F.3d 413, 417 (4th Cir. 2010) (citations omitted). Nonetheless, default

judgment “may be appropriate when the adversary process has been halted because

of an essentially unresponsive party.” SEC v. Lawbaugh, 359 F. Supp. 2d 418, 421

(D. Md. 2005).

       “If the court finds that liability is established, it must then determine

damages.” Carter Behavior Health, 2011 WL 5325485, at *4 (citing Ryan, 253 F.3d

at 780-81; see also Gaines, 635 F. Supp. 2d at 416-17). The court must make an

independent determination regarding damages, and cannot accept as true factual

allegations of damages. Id. (citing Lawbaugh, 359 F. Supp. 2d at 422). While the

court may conduct an evidentiary hearing to determine damages, it is not required

to do so, but may rely instead on affidavits or documentary evidence in the record to

determine the appropriate sum. See EEOC v. CDG Mgmt., LLC, No. RDB-08-2562,

2010 WL 4904440, at *2 (D. Md. Nov. 24, 2010) (citations omitted); EEOC v. North



                                           3

      Case 3:19-cv-00012-RJC-DSC Document 38 Filed 03/26/21 Page 3 of 17
Am. Land Corp., No. 1:08-cv-501, 2010 WL 2723727, at *2 (W.D.N.C. Jul. 8, 2010).

III.    ANALYSIS

        In the Complaint, Plaintiffs alleges all of the following facts. (See Doc. No. 1.)

Plaintiff Jane Doe is the victim of childhood sexual abuse at the hands of

Defendant. (Doc. No. 1 at 1.) Plaintiff Karen Vaughn is the mother of Plaintiff

Jane Doe. (Doc. No. 1 at 1.) Plaintiffs allege that Defendant was a law enforcement

officer who engaged in unlawful sexual behavior with Plaintiff Jane Doe, a minor at

the time of the events in question. (Doc. No. 1 at 2, 4.) Specifically, in 2015

Plaintiff Karen Vaughn requested assistance in locating her daughter, Plaintiff

Jane Doe, and when Defendant found her he ordered her to enter into his police

cruiser and refused to release her to Plaintiff Karen Vaughn. (Doc. No. 1 at 4–5.)

Defendant told Plaintiff Karen Vaughn that Plaintiff Jane Doe would be safe with

him and that he could help her. (Doc. No. 1 at 5.) After he ultimately returned her

to her home, Defendant repeatedly visited and communicated with Plaintiff Jane

Doe, including telling her to conceal certain communications from her mother, while

separately reassuring her mother that his contact with her was part of his job.

(Doc. No. 1 at 5.)

        Unbeknownst to Plaintiff Jane Doe’s mother, Defendant engaged in

numerous sexual acts with Plaintiff Jane Doe, including sexual intercourse, at

various times and locations. (Doc. No. 1 at 6.) The sexual encounters in question

led to Defendant impregnating Plaintiff Jane Doe. (Doc. No. 1 at 6.) Plaintiff Jane

Doe suffered physical injuries, plain, suffering, and psychological and emotional



                                            4

       Case 3:19-cv-00012-RJC-DSC Document 38 Filed 03/26/21 Page 4 of 17
trauma as a result of the whole experience. (Doc. No. 1 at 6.) Plaintiff Jane Doe

eventually gave birth to Defendant’s male child, for whom Plaintiff Karen Vaughn

provides and pays the associated expenses, and of whom Plaintiff Karen Vaughn

has taken physical custody. (Doc. No. 1 at 6.) Plaintiff Karen Vaughn has paid

medical expenses reasonably necessary to treat the personal injuries suffered by

Plaintiff Jane Doe. (Doc. No. 1 at 6.) On or about September 1, 2016, Defendant

was criminally charged with statutory rape of a child in violation of N.C. Gen. Stat.

§ 14-27.25(a). (Doc. No. 1 at 6.) On or about March 9, 2017, Defendant pled guilty

to the charge and was sentenced to serve between 60 and 72 months in prison.

(Doc. No. 1 at 6.) These facts are all admitted by Defendants’ failure to respond at

all throughout the duration of this case. Ryan, 253 F.3d at 780.

      Plaintiffs brought claims of Assault, Battery, Negligent or Intentional

Infliction of Emotional Distress, Medical Expenses and Wrongful Conception, and

liability under 42 U.S.C. § 1983, (Doc. No. 1 at 8–11.) Plaintiffs’ remaining claims

were brought against Defendants who have since been dismissed from the case.

(See Doc. No. 1.) Plaintiffs seek compensatory damages for medical and childcare

expenses under these claims, punitive damages pursuant to N.C. Gen. Stat. §1D et

seq. and/or 42 U.S.C. § 1983, interest, and attorney’s fees. (Doc. No. 1 at 15–16.)

More specifically, the Plaintiffs’ claims can be split between the claims of Jane Doe

and the claims of Karen Vaughn: Jane Doe has filed claims for Assault, Battery,

Negligent or Intentional Infliction of Emotional Distress, Wrongful Conception, and

liability under 42 U.S.C. § 1983, while Karen Vaughn has filed claims for only



                                          5

     Case 3:19-cv-00012-RJC-DSC Document 38 Filed 03/26/21 Page 5 of 17
Negligent or Intentional Infliction of Emotional Distress and Wrongful Conception.

(Doc. No. 1 at 8–11.) Neither party specified the dollar amount being sought in the

Complaint. (See Doc. No. 1.) In their default judgment filings, Plaintiff Jane Doe

seeks $500,000 in compensatory damages and $1,500,000 in punitive damages,

while Plaintiff Karen Vaughn seeks $200,000 in compensatory damages and

$600,000 in punitive damages. (Doc. No. 30 at 2.)

      “When a complaint demands a specific amount of damages, courts have

generally held that a default judgment cannot award additional damages.” In re

Genesys Data Techs., Inc., 204 F.3d 124, 132 (4th Cir. 2000), certified question

answered, 95 Haw. 33, 18 P.3d 895 (2001). But when a complaint does not demand

a specific amount, yet does sufficiently allege a cause of action, then the Court upon

reviewing a default judgment motion can weigh evidence of damages and assign a

damages award without violating Fed. R. Civ. P. 54(c)’s requirement that “default

judgment must not differ in kind from, or exceed in amount, what is demanded in

the pleadings.” See, e.g., Etters v. Shanahan, No. 5:09-CT-3187-D, 2013 WL 787344

at *7 (E.D.N.C. Feb. 6, 2013), report and recommendation adopted, No. 5:09-CT-

3187-D, 2013 WL 792834 (E.D.N.C. Mar. 4, 2013) (“Since Etters requested a specific

amount of damages only in argument, but not in her complaint (see Compl. 24 ¶ 3),

the award of damages exceeding the amount requested does not run afoul of the

prohibition in Fed.R.Civ.P. 54(c) against awarding a default judgment exceeding the

amount demanded in the pleadings”); St. Paul Fire & Marine Ins. Co. v. Virginia

Sur. Co., No. 11CV1839 BTM JMA, 2013 WL 941795, at *1 (S.D. Cal. Mar. 11, 2013)



                                          6

     Case 3:19-cv-00012-RJC-DSC Document 38 Filed 03/26/21 Page 6 of 17
(“the complaint need not allege the precise amount of monetary damages in order

for a plaintiff to recover the damages on default judgment”); Constr. Indus.

Laborers Pension Fund v. St. Charles Cty. Piping, Inc., No. 4:19CV451 RLW, 2020

WL 1853333, at *1 (E.D. Mo. Apr. 13, 2020) (“Plaintiffs did not allege a specific

amount of damages in their complaint, but provided evidence of the dollar amount

of damages through their Motion for Default Judgment and supporting

documentation”).

      A.     Plaintiff Jane Doe’s Claims and Damages

      Plaintiff Jane Doe filed one claim for battery. The elements of battery are 1)

intent, 2) harmful or offensive contact, and 3) causation. Redding v. Shelton's

Harley Davidson, Inc., 534 S.E.2d 656, 659 (N.C. Ct. App. 2000). A plaintiff need

not prove that a defendant had a hostile intent, but must show that he had the

“intent to act, i.e. the intent to cause harmful or offensive contact....” Britt v. Hayes,

541 S.E.2d at 762 (internal quotations and citations omitted; ellipses in original). “A

bodily contact is offensive if it offends a reasonable sense of personal dignity.”

Andrews v. Peters, 330 S .E.2d 638, 641 (N.C.Ct.App.1985) (quoting Restatement

(Second) of Torts § 19 (1965)) (internal quotations omitted). By his omissions here,

Defendant has admitted that he intentionally had sexual relations with a thirteen-

year-old child. (See Doc. No. 1.) He has thereby admitted that he acted

intentionally, perpetrated sexual contact to which the minor was legally unable to

consent and which is therefore inherently harmful and offensive, and which further

caused her inherent and actual injury. (Doc. No. 1 at 4–7.) Defendant is therefore


                                            7

     Case 3:19-cv-00012-RJC-DSC Document 38 Filed 03/26/21 Page 7 of 17
liable to Plaintiff Jane Doe under her claim for Battery.

      Plaintiff Jane Doe also filed one claim for negligent or intentional infliction of

emotional distress. The elements of a negligent infliction of emotional distress

claim are: “(1) the defendant negligently engaged in conduct, (2) it was reasonably

foreseeable that such conduct would cause the plaintiff severe emotional distress ...,

and (3) the conduct did in fact cause the plaintiff severe emotional distress.” Acosta

v. Byrum, 180 N.C. App. 562, 567, 638 S.E.2d 246, 250 (2006) (quoting Johnson v.

Ruark Obstetrics, 327 N.C. 283, 304, 395 S.E.2d 85, 97 (1990)). Intentional

infliction of emotional distress is unsurprisingly similar but with an intent

requirement, forcing a plaintiff to prove: “(1) extreme and outrageous conduct, (2)

which is intended to cause and does cause (3) severe emotional distress.” Holleman

v. Aiken, 193 N.C. App. 484, 501, 668 S.E.2d 579, 590 (2008) (Denning–Boyles v.

WCES, Inc., 123 N.C.App. 409, 412–13, 473 S.E.2d 38, 40–41 (1996)). Without

reaching the question of intentional infliction of emotional distress, it is clear that

Defendant’s conduct meets the elements of at least negligent infliction of emotional

distress. Defendant willfully had sexual relations with a thirteen-year-old minor

child, and therefore more than negligently engaged in conduct that (to say the least)

would reasonably foreseeably cause a minor child severe emotional distress both

short term and long term. Defendant through his omissions has also admitted that

the minor child in question suffered psychological and emotional trauma as a result

of the acts. Therefore, without reaching the question of whether Plaintiff has

shown that Defendant intended to cause Jane Doe extreme emotional distress, it is



                                            8

     Case 3:19-cv-00012-RJC-DSC Document 38 Filed 03/26/21 Page 8 of 17
clear that Defendant is liable to Plaintiff Jane Doe for at least negligent infliction of

emotional distress.

      Plaintiff Jane Doe has also asserted a claim under 42 U.S.C. § 1983. In order

to prevail on this claim, “[f]irst, the plaintiff must prove that the defendant has

deprived [her] of a right secured by the ‘Constitution and laws’ of the United States.

Second, the plaintiff must show that the defendant deprived [her] of this

constitutional right ‘under color of any statute, ordinance, regulation, custom, or

usage, of any State or Territory.”’ Adickes v. S.H. Kress & Co., 398 U.S. 144, 150,

90 S.Ct. 1598, 1604, 26 L.Ed.2d 142 (1970) (quoting 42 U.S.C. § 1983). The Fourth

Circuit has found, in the context of physical assaults by state actors, that there

exists a constitutional “right to ultimate bodily security” which is “the most

fundamental aspect of personal privacy,” and which is “unmistakably established in

our constitutional decisions as an attribute of the ordered liberty that is the concern

of substantive due process.” Hall v. Tawney, 621 F.2d 607, 613 (4th Cir. 1980)

(recognizing a §1983 for severe corporal punishment in public school). Here,

Defendant was a law enforcement officer who, while on duty, contacted, picked up,

and sexually assaulted the thirteen-year-old Jane Doe, engaging in statutory rape

for which he was later convicted and for which he is currently incarcerated. (Doc.

No. 1 at 5–6.) Plaintiff Jane Doe has shown that Defendant deprived her of the

“right to ultimately bodily security” that the Fourth Circuit has found the

constitution protects, and that Defendant did so while acting under color of law.

Defendant is therefore liable to Jane Doe pursuant to her 42 U.S.C. § 1983 claim.



                                            9

     Case 3:19-cv-00012-RJC-DSC Document 38 Filed 03/26/21 Page 9 of 17
             1.     Damages as to Plaintiff Jane Doe

      Without having reached Plaintiff Jane Doe’s claims for assault, wrongful

conception, or intentional infliction of emotional distress, this Court has found

Defendant liable to Plaintiff Jane Doe for battery, negligent inflectional of

emotional distress, and pursuant to 42 U.S.C. § 1983. These claims provide a

sufficient basis upon which to reach the full scope of damages that Plaintiff Jane

Doe seeks. Plaintiff Jane Doe did not allege any specific damage figure in the

Complaint, but is eligible for potential damages upon default judgment. Etters,

2013 WL 787344 at *7.

      First Jane Doe seeks compensatory damages on the order of $500,000. (Doc.

No. 32 at 15.) She seeks these damages for a number of reasons, including the

emotional damage done to her at the hands of a law enforcement officer, as well as

for physical injuries, pain, suffering, violation of rights, and psychological and

emotional trauma as a result of being sexually assaulted by the Defendant. ((Doc.

No. 32 at 11; Doc. No. 1 at 6.) Plaintiff Karen Vaughn submitted an affidavit

attesting that the annual cost of maintaining and caring for the child conceived by

Defendant’s sexual assault was $12,096.74, and that the total cost and maintenance

of the child until adulthood (treating this cost as annual) was expected to be

$217,741.37. (Doc. No. 30-1 at 3.) Although the affidavit states that Plaintiff Karen

Vaughn has so-far maintained physical custody of the infant, the affidavit does not

suggest that Plaintiff Jane Doe does not have legal custody, nor that Plaintiff Jane

Doe will not be responsible for the child-care costs herself when Jane Doe shortly



                                           10

    Case 3:19-cv-00012-RJC-DSC Document 38 Filed 03/26/21 Page 10 of 17
becomes a legal adult.

      The Court is persuaded by the uncontroverted affidavit that child-care costs

have averaged $12,096.74 annually thus far, and that Plaintiffs expect these costs

to continue into the future. (Doc. No. 30-1.) Before reaching the party to whom

these damages should be awarded, the Court notes that Plaintiff does not cite, and

this Court could not find, any guidance from North Carolina or from the Fourth

Circuit on whether courts may grant child cost damages in instances of rape and

sexual assault. Other jurisdictions have considered this issue, though mostly in the

medical malpractice context, and have reached different results. The approach

which this Court finds persuasive is that traditional tort analysis of causation and

damages should apply and that full recovery should be permitted for the cost of

raising a child conceived in a case of rape and sexual assault. The quantifiable

costs of raising a child are “a detriment proximately caused by [Defendant’s]

wrongful conduct,” leaving “no reason to carve out an exception to the recovery of

those losses as damages in this case.” L.B. v. United States, No. CV 18-74-BLG-

SPW-TJC, 2020 WL 2736202, at *8 (D. Mont. May 6, 2020), report and

recommendation adopted sub nom. L.B. v. United States, Bureau of Indian Affs.,

No. CV 18-74-BLG-SPW, 2020 WL 2732074 (D. Mont. May 26, 2020). Finding such

damages available, this Court will award the $217,714.37 in child-care costs that

Plaintiff Karen Vaughn estimated the child requires before adulthood to the child’s

mother, Plaintiff Jane Doe, as just compensatory damages for the child’s mother in

order to assist her in raising her child.



                                            11

    Case 3:19-cv-00012-RJC-DSC Document 38 Filed 03/26/21 Page 11 of 17
      As to the remaining compensatory damages, Plaintiff Jane Doe seeks

damages for physical injuries, pain, suffering, and psychological and emotional

trauma as a result of being sexually assaulted by the Defendant. (Doc. No. 1 at 6.)

Plaintiff Jane Doe does not present evidence of any medical expenses related to her

injuries, either physical or mental, and this Court therefore cannot award

compensatory damages to cover medical costs. However, there is no reasonable

dispute that Plaintiff Jane Doe has suffered greatly, having been statutorily raped

at age thirteen by a law enforcement officer and impregnated when she was still

years from being old enough to consent to sexual contact. Prior courts in such cases

have “collected comparable cases and noted ‘courts awarding compensatory

damages for—usually multi-incident—sexual assault and rape of inmates or

detainees by prison guards and corrections officers have ranged from $100,000 to

$500,000.’” Etters, 2013 WL 787344 at *5 (citing Trinidad v. City of Boston, No. 07–

11679–DPW, 2011 WL 915338 (D. Mass. 15 Mar. 2011)). While these cases are not

identical to the one at bar, they are sufficiently similar to ascribe a damage range in

this case that also involves a state actor sexually assaulting and raping a Plaintiff

over whom he had authority. This Court has already granted Plaintiff Jane Doe

$217,714.37, and Plaintiff Jane Doe has requested $500,000 total in compensatory

damages, meaning that this Court cannot grant more than $282,285.62 for the

combination of her emotional distress and the violation of her constitutional rights

under § 1983. Fed. R. Civ. P. 54(c). Because this amount falls squarely within the

precedential range awarded by federal courts for her § 1983 claim alone, and



                                          12

    Case 3:19-cv-00012-RJC-DSC Document 38 Filed 03/26/21 Page 12 of 17
because this Court considers the amount just given the treatment and suffering

Plaintiff was forced to endure, this Court will grant the remaining $282,285.62 for

Plaintiff’s emotional distress, pain, suffering, and constitutional rights violation.

Plaintiff Jane Doe’s total compensatory damages award is therefore $500,000.00.

      Plaintiff Jane Doe also seeks punitive damages for an additional $1,500,000.

(Doc. No. 32 at 15.) Punitive damages are available in a § 1983 action “when the

defendant's conduct is shown to be motivated by evil motive or intent, or when it

involves reckless or callous indifference to the federally protected rights of others.”

Smith v. Wade, 461 U.S. 30, 56 (1983). Such damages are intended “to punish the

defendant for his outrageous conduct and to deter him and others like him from

similar conduct in the future.” Id. at 54 (quoting Restatement (Second) of Torts §

908(1) (1977)). Here, the Defendant was at least recklessly or callously indifferent

to Plaintiff Jane Doe’s constitutional rights when he used the power of his law-

enforcement position to sexually prey upon a thirteen year old girl, lie to her mother

about the nature of their relationship, sexually assault the minor child, impregnate

her, threaten her mother with prosecution should she investigate his sordid actions,

and attempt to cover up his wrongdoing. (See Doc. No. 1.) This Court is convinced

on these facts that Defendant’s actions require punishment that rises to the level of

deterrence. Smith, 461 U.S. at 54. The public relies upon law enforcement officials

to protect American citizens, and the nature of law enforcement itself depends upon

the population to be able to trust its officers with the most vulnerable of society

especially. Such an egregious violation of that trust deserves punishment to the



                                           13

    Case 3:19-cv-00012-RJC-DSC Document 38 Filed 03/26/21 Page 13 of 17
level of setting a deterrence against others in his position acting similarly.

Therefore this Court will award Plaintiff Jane Doe $1,000,000 in punitive damages.

      B.     Plaintiff Karen Vaughn’s Claims and Damages

      Plaintiff Karen Vaughn filed one claim for negligent or intentional infliction

of emotional distress. The elements of a negligent infliction of emotional distress

claim are: “(1) the defendant negligently engaged in conduct, (2) it was reasonably

foreseeable that such conduct would cause the plaintiff severe emotional distress ...,

and (3) the conduct did in fact cause the plaintiff severe emotional distress.”

Acosta, 180 N.C. App. at 567. Intentional infliction of emotional distress carries

intent requirement, forcing a plaintiff to prove: “(1) extreme and outrageous

conduct, (2) which is intended to cause and does cause (3) severe emotional

distress.” Holleman v. Aiken, 193 N.C. App. 484, 501, 668 S.E.2d 579, 590 (2008)

(Denning–Boyles v. WCES, Inc., 123 N.C. App. 409, 412–13, 473 S.E.2d 38, 40–41

(1996)).

      There is no doubting that Defendant’s actions were reprehensible, and that

they were emotionally damaging to Plaintiff Karen Vaughn. However, Plaintiff

Karen Vaughn has not made the showing necessary to recover for either claim of

infliction of emotional distress. Whereas Plaintiff Jane Doe alleged in the fact

section of the Complaint that she suffered “psychological and emotional trauma”

from Defendant’s actions, (Doc. No. 1 at 6), the facts alleged in the Complaint only

allude in passing to “emotional suffering of both plaintiffs” with regard to Plaintiff

Karen Vaughn’s emotional distress, alleging “severe emotional distress” summarily



                                           14

    Case 3:19-cv-00012-RJC-DSC Document 38 Filed 03/26/21 Page 14 of 17
in the claims section alone, while her later affidavit similarly does not allege severe

emotional distress. (Doc. No. 30-1.) Moreover, if she had pled these facts, she

would face a problem of foreseeability with regard to the injury: Defendant’s actions

threatening Plaintiff Karen Vaughn with criminal charges were clearly despicable

but not necessarily the type from which “severe emotional distress” would be

reasonably foreseeable, while Defendant’s actions towards Plaintiff Jane Doe would

more foreseeably cause severe emotional distress to Jane Doe than to Karen

Vaughn. The pleadings do not adequately allege either infliction of emotional

distress claim by Plaintiff Karen Vaughn, and therefore the Court does not find

liability here as to those claims.

      Plaintiff Karen Vaughn has also alleged a claim for Medical Expenses and

Wrongful Conception. (Doc. No. 1 at 10–11.) Karen Vaughn alleges first that she

paid the medical expenses of Plaintiff Jane Doe, and second, that Defendant

wrongfully conceived a child with Jane Doe and is therefore liable to Plaintiff Karen

Vaughn for the cost of raising the child. (Id.) As to the medical expenses, Plaintiff

Karen Vaughn has not submitted any evidence or amount with regard to medical

expenses, and therefore the Court cannot award them to Plaintiff. Barnett v.

Creditors Specialty Serv., Inc., No. 1:12CV303, 2013 WL 1629090 at *2 (W.D.N.C.

Apr. 16, 2013) (“Nothing more in support of the request for actual damages is

provided and the Court will not award unsubstantiated damages”). With regard to

the wrongful conception claim, North Carolina does recognize claims for wrongful

conception; however, Plaintiff does not plead the elements of such a claim, and the



                                          15

    Case 3:19-cv-00012-RJC-DSC Document 38 Filed 03/26/21 Page 15 of 17
Court’s review of the relevant case law revealed that North Carolina courts appear

to have addressed this claim exclusively in the context of medical malpractice. See,

e.g., Jackson v. Bumgardner, 318 N.C. 172, 347 S.E.2d 743 (1986); McAllister v. Ha,

126 N.C. App. 326, 485 S.E.2d 84 (1997), aff'd, 347 N.C. 638, 496 S.E.2d 577 (1998);

Gallagher v. Duke Univ., 852 F.2d 773 (4th Cir. 1988). What is more, Plaintiff

admits that even in such cases, North Carolina has not recognized Plaintiff’s sought

compensatory damage in wrongful conception cases. (Doc. No. 32 at 15.)

       As such, Plaintiff Karen Vaughn has failed to state a claim upon which this

Court can grant relief at the default judgment stage. Karen Vaughn’s only

remaining claim is for punitive damages, but some form of damages – even nominal

damages – need to be recoverable before a Court can determine whether to award

punitive damages. Mace v. Pyatt, 203 N.C. App. 245, 255 (2010). Because Plaintiff

Karen Vaughn has not sufficiently shown that Defendant is liable to her and has

therefore failed to show that damages are recoverable, Vaughn’s punitive damages

claim similarly fails.

IV.    CONCLUSION

       Plaintiff Jane Doe is entitled to $500,000 in compensatory damages and

$1,000,000 in punitive damages.

       IT IS, THEREFORE, ORDERED that:

       1.    Plaintiffs’ Motion for Default Judgment, (Doc. No. 30), is GRANTED in

             part; and

       2.    The clerk shall enter default judgment in Plaintiff Jane Doe’s favor in



                                         16

      Case 3:19-cv-00012-RJC-DSC Document 38 Filed 03/26/21 Page 16 of 17
                             the amount of $1,500,000.

                         SO ORDERED.




Signed: March 26, 2021




                                                         17

                    Case 3:19-cv-00012-RJC-DSC Document 38 Filed 03/26/21 Page 17 of 17
